Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 07/19/2022. Claims 1-14 are presently pending and are presented for examination. Claim 2 is canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-013026, filed on 01/29/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants arguments directed to “wherein the steering assistance amount for the first obstacle increases or decreases from the reference steering assistance amount corresponding to the first obstacle as a function of the longitudinal distance between the first obstacle and the second obstacle, when the plurality of obstacles are in the steering assistance range;” are convincing, and therefore claim 1 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to independently calculating reference steering amounts for each of a plurality of obstacles in a travel environment, calculating a reference amount corresponding to a first obstacle on the basis of the combination of the steering amounts for each obstacle, and decreasing/increasing a first reference steering amount as a function of the longitudinal distance between the obstacles, distinguishes an apparent novel methodology for collision avoidance. The closest prior art of record for example, discloses considering a longitudinal distance between obstacles in an environment to determine if they may be successfully avoided with one motion plan or if a motion plan should be generated for each obstacle individually, however the combination of individual steering amounts, such that the vehicle passes between objects, while performing a specific calculation of a combined reference steering amount and dynamic plan for avoiding a first obstacle as a function the longitudinal distance between the objects is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 8
Applicants arguments directed to “wherein the steering assistance amount for the first obstacle increases or decreases from the reference steering assistance amount corresponding to the first obstacle as a function of the longitudinal distance between the first obstacle and the second obstacle, when the plurality of obstacles are in the steering assistance range;” are convincing, and therefore claim 8 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to independently calculating reference steering amounts for each of a plurality of obstacles in a travel environment, calculating a reference amount corresponding to a first obstacle on the basis of the combination of the steering amounts for each obstacle, and decreasing/increasing a first reference steering amount as a function of the longitudinal distance between the obstacles, distinguishes an apparent novel methodology for collision avoidance. The closest prior art of record for example, discloses considering a longitudinal distance between obstacles in an environment to determine if they may be successfully avoided with one motion plan or if a motion plan should be generated for each obstacle individually, however the combination of individual steering amounts, such that the vehicle passes between objects, while performing a specific calculation of a combined reference steering amount and dynamic plan for avoiding a first obstacle as a function the longitudinal distance between the objects is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 14
Applicants arguments directed to “wherein the steering assistance amount for the first obstacle increases or decreases from the reference steering assistance amount corresponding to the first obstacle as a function of the longitudinal distance between the first obstacle and the second obstacle, when the plurality of obstacles are in the steering assistance range;” are convincing, and therefore claim 14 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to independently calculating reference steering amounts for each of a plurality of obstacles in a travel environment, calculating a reference amount corresponding to a first obstacle on the basis of the combination of the steering amounts for each obstacle, and decreasing/increasing a first reference steering amount as a function of the longitudinal distance between the obstacles, distinguishes an apparent novel methodology for collision avoidance. The closest prior art of record for example, discloses considering a longitudinal distance between obstacles in an environment to determine if they may be successfully avoided with one motion plan or if a motion plan should be generated for each obstacle individually, however the combination of individual steering amounts, such that the vehicle passes between objects, while performing a specific calculation of a combined reference steering amount and dynamic plan for avoiding a first obstacle as a function the longitudinal distance between the objects is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664